NUMBER 13-17-00420-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

TRACE BRITTON ADAMS,                                                       Appellant,

                                          v.

THE STATE OF TEXAS,                                                          Appellee.


                   On Appeal from the 377th District Court
                        of Victoria County, Texas.


                            ORDER OF ABATEMENT
           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

      This cause is before the Court on pro se appellant’s motion to correct inaccuracies

in the reporter’s record.    The reporter’s record was filed on September 25, 2017.

Appellant requests that this Court correct inaccuracies in the reporter’s record.

Specifically, appellant states that two objections to the trial court’s jury charge were
omitted from the reporter’s record. Additionally, appellant states that counsel’s request

to add penal code language, the trial court’s ruling, and defendant’s objection regarding

the request, were omitted from the record.

       Texas Rule of Appellate Procedure 34.6(e)(3) provides that if a dispute arises after

the reporter’s record has been filed in the appellate court, the Court may submit the

dispute to the trial court for resolution. See TEX. R. APP. P. 34.6 (e)(3). If the trial court

finds any inaccuracy, it shall order the court reporter to conform the reporter’s record,

including any text and exhibits, to what occurred in the trial court, and to file certified

corrections in this Court. See Tex. R. App. P. 34.6(e)(2).

       Accordingly, we CARRY WITH THE CASE appellant’s motion to correct the

inaccuracies in the reporter’s record.        This appeal is ABATED and the cause

REMANDED to the trial court. Upon remand, the judge of the trial court shall immediately

cause notice to be given and conduct a hearing to settle the dispute regarding the

inaccuracy the reporter’s record. If the court finds any inaccuracy, it shall order the court

reporter to conform the reporter’s record, including any text and exhibits, to what occurred

in the trial court, and to file certified corrections in this Court. See Tex. R. App. P.

34.6(e)(2).

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order. Should the trial court require more

time to comply with the directions of this Court, it shall request an extension prior to the

expiration of this deadline.


                                              2
                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of November, 2017.




                              3